*145Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bernardo Mercedez-Gonzalez petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for sentence reduction. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court granted Mercedez-Gonzalez’s motion on January 4, 2011. Accordingly, because the district court recently granted the relief sought by Mercedez-Gonzalez, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.